Citation Nr: 1538979	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for left leg shortening.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for left shoulder strain.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a skin condition.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for hepatitis.

5.  Whether new and material evidence has been presented to reopen a claim for service connection for a prostate condition.  

6.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of frostbite to the right, great toe.  

7.  Entitlement to a rating in excess of 10 percent prior to November 1, 2010 and 20 percent from November 1, 2010 for a thoracolumbar spine disability.  

8.  Entitlement to an initial rating in excess of 10 percent for L5 radiculopathy, right side.  

9.  Entitlement to a rating in excess of 10 percent for a right ankle disability.  

10.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

11.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

12.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1994.  He also had two years, eight months, and sixteen days of prior active service, the dates of which have not been verified.  

The matters seeking increased ratings for a thoracolumbar spine disability, L5 radiculopathy, right side, a right ankle disability, and bilateral pes planus are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These claims were originally before the Board on appeal from a May 2005 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision issued in May 2008, the Board denied the Veteran's claims for increase.  The Veteran appealed that decision to the Court.  In April 2009, the Court issued an order vacating the May 2008 Board decision and remanding the matters for readjudication consistent with the instructions outlined in an April 2009 Joint Motion by the parties (Joint Motion).

In September 2010, the Board remanded the claims for further development.

The petitions seeking to reopen claims of service connection for left leg shortening, left shoulder strain, a skin condition, hepatitis, a prostate condition, and residuals of frostbite to the right, great toe are before the Board on appeal from a June 2008 rating decision, while the claims seeking initial increased ratings for right and left knee disabilities are before the Board on appeal from an August 2008 rating decision.  

The issues of service connection for left leg shortening, left shoulder strain, a prostate condition, and residuals of frostbite to the right, great toe on a de novo basis, and increased ratings for a thoracolumbar spine disability, L5 radiculopathy, right side, a right ankle disability, bilateral pes planus, and right and left knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2001 rating decision denied claims of service connection for left leg shortening, left shoulder strain, a skin condition, hepatitis, a prostate condition, and residuals of frostbite to the right, great toe.

2.  Evidence received since the March 2001 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and raises a reasonable possibility of substantiating the claims of entitlement to service connection for left leg shortening, left shoulder strain, a skin condition, hepatitis, a prostate condition, and residuals of frost bite to the right, great toe.

3.  The Veteran has a current skin condition, diagnosed as intertrigo, which is causally related to treatment received for a skin condition during service.

4.  The Veteran does not have current chronic hepatitis or any residuals of an in-service episode of acute hepatitis.  


CONCLUSIONS OF LAW

1.  The March 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the March 2001 rating decision in connection with the Veteran's petition to reopen claims of service connection for left leg shortening, left shoulder strain, a skin condition, hepatitis, a prostate condition, and residuals of frostbite to the right, great toe is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a skin condition, diagnosed as intertrigo, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for hepatitis have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Any error in notice or assistance on the claims seeking to reopen claims of service connection and the claim of service connection for a skin condition on de novo review is harmless given the favorable determinations on those matters.  

For the matter of service connection for hepatitis on de novo review, VA satisfied its duty to notify as a January 2008 letter provided the Veteran with adequate notice prior to the initial June 2008 rating decision.  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.  

The Veteran appeared at a VA examination in April 2012.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided an opinion on the question at issue.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Legal Criteria and Analysis

A.  New and Material Evidence

The Veteran's claims of service connection for left leg shortening, left shoulder strain, a skin condition, hepatitis, a prostate condition, and residuals of frostbite to the right, great toe were originally denied by a September 2000 rating decision.  In February 2001, the Veteran re-filed his claims of service connection for these disabilities.  The RO reconsidered the claims pursuant to the passage of the Veterans Claims Assistance Act of 2000 and denied the claims of service connection in a March 2001 rating decision.  See Pub. L. No. 106-475, 114 Stat. 2096, 2099, §7(b); VAOPGCPREC 3-2001 (Jan. 22, 2001).  The Veteran was properly notified of the decision, did not appeal it, and did not submit any pertinent evidence within one year of the decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The March 2001 rating decision is final.  38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

	1.  Left Leg Shortening

The March 2001 rating decision denied the claim of service connection for left leg shortening based on a finding that there was no evidence the Veteran currently had left leg shortening and that any shortening was not related to his active duty service.

Evidence of record at the time of the March 2001 rating decision included a February 1994 service treatment record (STR) that noted the Veteran's right leg was one and a half centimeters longer than the left leg.  Another STR indicates the Veteran's leg lengths were symmetric.  This STR is dated in December; however, the year of the record is illegible.  Therefore, it is unclear whether this notation was made prior to or after the February 1994 STR.

Evidence added to the record since March 2001 includes a February 2005 VA examination report that notes that the Veteran's right leg is 101 centimeters in length and his left leg is 100 centimeters in length.  This evidence is new in that it was not previously of record.  It is also material in that it reflects that the Veteran currently has a shortening of the left leg.  Since the evidence is both new and material, the claim of service connection for left leg shortening is reopened.

	2.  Left Shoulder Strain

The March 2001 rating decision denied the claim of service connection for left shoulder strain based on a finding that there was no permanent residual or chronic disability of the left shoulder shown after service.

Evidence of record at the time of the March 2001 rating decision included an April 1979 STR that reflected the Veteran was having moderate spasm and thickness of the lower fibers of both trapezius muscles with tenderness and severe pain in the lower scapular area.  An August 1982 STR showed the Veteran received acute medical care treatment for a lower trapezius strain.  A December 1993 STR reflected treatment for a left shoulder strain, and that the Veteran was placed on profile.  

Evidence added to the record since March 2001 includes May 2006 VA treatment records that note the Veteran had pain on lifting his arms above shoulder height.  He reported having a stiff neck and pain that radiated across the back of his shoulder into the proximal arm.  Examination revealed range of motion of the shoulders with a painful arc with impingement and painful abduction.  The assessment included shoulder pain with radiculopathy.  This evidence is new in that it was not previously of record.  It is also material in that it reflects that the Veteran may have a current left shoulder disability.  Since the evidence is both new and material, the claim of service connection for left shoulder strain is reopened.

	3.  Skin Condition

The March 2001 rating decision denied the claim of service connection for a skin condition based on a finding that there was no evidence the condition existed or that it was related to the Veteran's active duty service.

Evidence of record at the time of the March 2001 rating decision included a July 1993 STR that indicated the Veteran reported having a "jock rash" on and off for ten years.  The assessment was that he had a fungal rash.  On his January 1994 retirement examination, the Veteran reported that he had been experiencing a "jock rash" that appeared during the warm months since he was in Panama in 1976.  It was clinically noted by the separation examiner that he had tinea cruris yearly since he was in Panama in 1976.  

Evidence added to the record since March 2001 includes the report of a March 2012 examination completed by a VA dermatologist.  The examiner diagnosed intertrigo and noted that it had its onset in the 1970s.  The Veteran reported that he first noticed itching in his inguinal folds while he was in Panama in the 1970s.  He received treatment for the problem in the early 1990s.  It was diagnosed as jock rash on two occasions and he was given topical preparations which gave him some relief, but did not clear up the condition.  He reported treating the condition at least once a day for fifteen years.  The examiner stated that examination on that day showed no evidence of jock rash; however, she noted this result would be expected since he had been treating himself for the condition for over fifteen years.  She doubted, in retrospect, that the Veteran ever had tinea cruris and that it was probably intertrigo from the onset.  She based her conclusion on the Veteran's history of never having had tinea pedis and the failure of the condition to clear after fifteen years of antifungal treatment.  She believed a more likely explanation was that he had intertrigo that came on while working in a tropical climate and which had been perpetuated by his repeated scratching.  She concluded that his current condition probably related to the condition he first noticed while in the service, even though the initial diagnosis was probably incorrect.  This evidence is new in that it was not previously of record.  It is also material in that it reflects that the Veteran may have a current skin condition that is related to his active service.  Since the evidence is both new and material, the claim of service connection for a skin condition is reopened.

	4.  Hepatitis

The March 2001 rating decision denied the claim of service connection for hepatitis based on a finding that there was no evidence of a permanent residual or chronic disability of hepatitis that was related to the Veteran's service.

Evidence of record at the time of the March 2001 rating decision included a September 1976 STR that reflects treatment for headache, fever, and vertigo.  The Veteran noted that his spouse was presently being treated for hepatitis.  He reported getting an increased temperature at night and losing eighteen pounds in one week.  An October 1976 STR of a follow up visit reflects the Veteran was being treated post-hepatitis.  His temperature was holding normally and he had gained two pounds.  A November 1976 STR states that there was no enlargement of the Veteran's liver and no clinical evidence of hepatitis.  Lab results at that time showed that his antibodies were negative for hepatitis B.  Screening test results for hepatitis completed in 1979, 1981, and 1990 were negative.

Evidence added to the record since March 2001 includes a July 2005 statement from the Veteran's mother, E.S.W., which states that because the Veteran had contracted hepatitis A during service he was no longer able to donate blood.  This evidence is new in that it was not previously of record.  It is also material in that it reflects that the Veteran may have residuals of hepatitis treated in service.  Since the evidence is both new and material, the claim of service connection for hepatitis is reopened.

      5.  Prostate Condition

The March 2001 rating decision denied the claim of service connection for a prostate condition based on a finding that there was no evidence the claimed condition existed and that there was no event, injury, or illness in service.

Evidence of record at the time of the March 2001 rating decision included a March 1985 STR that reflected the Veteran was treated for a probable urinary tract infection.  He had been experiencing frequent urination without burning for four months.  On January 1994 separation examination, his prostate was noted to be of a normal size, shape, and consistency.  

Evidence added to the record since March 2001 includes an April 2005 VA treatment record that shows the Veteran reported occasionally experiencing nocturia, some post-void dribbling, occasional retention of urine, and occasionally requiring force at the end of voiding.  The assessment was symptomatic prostatic hypertrophy.  This evidence is new in that it was not previously of record.  It is also material in that it reflects that the Veteran has a current diagnosis of a prostate condition.  Since the evidence is both new and material, the claim of service connection for a prostate condition is reopened.

      6.  Residuals of Frostbite to the Right, Great Toe

The March 2001 rating decision denied the claim of service connection for residuals of frostbite to the right, great toe based on a finding that there was no evidence the condition existed or that it was related to the Veteran's active duty service.
Evidence of record at the time of the March 2001 rating decision included the report of an in-service periodic examination in August 1985.  At this examination the Veteran reported he was experiencing pain in his right big toe.  The examiner noted that he was being followed by podiatry.

Evidence added to the record since March 2001 includes a July 2005 statement from the Veteran's mother, E.S.W., which reports the Veteran told her he had a frostbite injury to the right, great toe during training in cold weather and that he had experienced numbness in the toe since that time.  She noted the numbness was evident to her when she observed him not being able to feel a needle stick.  Additionally, on February 2005 VA examination, it was noted that he had reduced sensation of the right, great toe.  November 2010 X-rays of the right foot, completed in conjunction with an examination for service-connected bilateral pes planus, reveal degenerative joint disease of the metatarsophalangeal joints of the right, great toe.  This evidence is new in that it was not previously of record.  It is also material in that it reflects that the Veteran has a current disability of the right, great toe.  Since the evidence is both new and material, the claim of service connection for residuals of frostbite to the right, great toe is reopened.

B.  Service Connection

The claims of service connection for a skin condition and hepatitis having been reopened, the Board will now consider the matter of entitlement to service connection for these disabilities.  The Veteran is not prejudiced by the Board's consideration of the claim of service connection for a skin condition on the merits since the claim is being granted.  He is also not prejudiced by the Board's consideration of the claim of service connection for hepatitis because the RO considered that claim on the merits in the March 2014 supplemental statement of the case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

      1.  Skin Condition

As explained in the analysis above regarding reopening of the claim for service connection for a skin condition, the record reflects the Veteran received treatment during service for "jock rash" that started when he was in Panama in 1976.  See July 1993 STR, January 1994 Retirement examination.  The Veteran's DD Form 214 that has been associated with the record is for a period of service beginning in March 1977; however, the DD Form 214 indicates the Veteran had two years, eight months, and sixteen days of prior active service.  The dates of such service have not been verified; however, the record contains multiple STRs prior to March 1977, including a December 1973 induction examination and several records from 1976 indicating the Veteran received medical treatment at Fort Clayton in the Canal Zone.  See March through November 1976 STRs.  As these records indicate the Veteran was stationed in Panama in 1976, the Board resolves any reasonable doubt in the Veteran's favor regarding whether he was serving on active duty at the time he has alleged he began experiencing symptoms of a skin condition.  The Board also finds his statements regarding experiencing symptoms of a skin condition during service to be both competent and credible.  Therefore, the second element of the claim of service connection, an in-service event or injury, has been met.  

What remains to be established is that the Veteran has a current skin condition that is related to in-service symptoms and treatment for a skin condition.  
As explained above, the March 2012 VA examiner diagnosed intertrigo and noted that it had its onset in the 1970s.  The examiner described the Veteran's history of his skin condition and noted that examination on that day showed no evidence of jock rash.  She indicated that this result would be expected since the Veteran had been treating himself for the condition for over fifteen years.  She expressed doubt that the condition of tinea cruris noted on service separation examination was a correct diagnosis and felt that it was probably intertrigo from the onset.  Her rationale was based on the Veteran's history of never having the condition and the failure of the condition to clear after fifteen years of antifungal treatment.  She opined that it was more likely the Veteran had intertrigo that started when he was working in Panama and that had been perpetuated by his repeated scratching.  

In a June 2012 addendum opinion, the March 2012 examiner stated that at the time of the March 2012 examination the Veteran's skin was clear and there was no rash present.  She explained that the past history of jock rash was a nonspecific diagnosis related to any breaking out of a skin condition in the groin area.  She indicated that from the Veteran's description of the condition, it sounded more like he had "intertrigo (from heat) than tinea (from fungus) or eczema (very itchy)."  

The Board resolves any reasonable doubt in the Veteran's favor on the question of whether he has a current skin condition.  Although the March 2012 VA examiner indicated in her June 2012 addendum opinion that a skin condition was not present on examination, she explained in the March 2012 examination report that this result was expected since the Veteran had been continuously treating the condition for many years.  Her opinion does not specifically indicate that the Veteran did not have a skin condition at all, just that it was not present at the time she examined him.  Additionally, the Veteran is competent to describe the observable symptoms of a skin condition and that he has been continuously treating such symptoms since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds his statements in this regard to be credible.  Therefore, the Board finds that the Veteran has a current skin condition, which has been diagnosed as intertrigo by the March 2012 VA examiner.  

Moreover, the March 2012 VA examiner opined that current intertrigo was related to the condition the Veteran first noticed during service, even though she felt his condition at that time had been wrongly diagnosed.  Therefore, the evidence shows a relationship between the skin condition noted during service and the Veteran's current skin condition of intertrigo.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran has a skin condition that is related to his service.  Affording the Veteran the benefit of the doubt, service connection for a skin condition, diagnosed as intertrigo, is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      2.  Hepatitis

Crucial to the award of service connection is the existence of a current disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  Here, the record does not support that the Veteran has a current diagnosis of chronic hepatitis or chronic residuals of acute hepatitis. 

On April 2012 VA examination, the examiner noted that the Veteran was treated for hepatitis A in September and October 1976.  The examiner noted that January 1977 STRs indicated a diagnosis of resolved hepatitis and that there was no evidence of a carrier state.  She also noted that STRs reflected that screening test results for hepatitis in 1979, 1981, and 1990 were negative.  She explained that the Veteran contracted acute hepatitis (hepatitis A) while on active duty and that the STRs reflected that there was no evidence of chronic hepatitis B on several occasions.  She explained that hepatitis A is an acute viral illness that resolves and results in no sequela or chronic disability.  She found the Veteran did not have any residuals of the acute hepatitis A that was documented during his service.  Laboratory testing in April 2012 found the Veteran was negative for hepatitis A, B, and C antibodies.  The examiner concluded that there was no evidence the Veteran had chronic hepatitis.

Furthermore, September 1997 VA treatment records note the Veteran's past history of hepatitis, but note that testing was negative for hepatitis A.  Additionally, April 2003 and October 2004 VA records indicate the Veteran did not have any risk factors for hepatitis C.

The Veteran also has not asserted that he has any current residuals of hepatitis.  The Board recognizes that his mother noted in a July 2005 statement that the Veteran could no longer donate blood because he previously had hepatitis A.  Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  38 U.S.C.A. §§ 1110, 1131.  The term "disability" refers to impairment of earning capacity for purposes of VA benefits.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The fact that the Veteran cannot donate blood does not cause any impairment of his earning capacity and does not support that he has a disability for VA compensation purposes. 

In short, in the absence of current chronic hepatitis or chronic residuals of acute hepatitis shown in service, service connection for hepatitis cannot be established.  See Brammer, 3 Vet. App. at 225.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for hepatitis is denied.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for left leg shortening has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for left shoulder strain has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for a skin condition has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for hepatitis has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for a prostate condition has been received; the appeal is granted to this extent.

New and material evidence to reopen a claim of entitlement to service connection for residuals of frostbite to the right, great toe has been received; the appeal is granted to this extent.

Service connection for a skin condition, diagnosed as intertrigo, is granted.

Service connection for hepatitis is denied.


REMAND

I.  Increased Rating Claims

In September 2010, the Board remanded the claims for increased ratings for a thoracolumbar spine disability, L5 radiculopathy, right side, a right ankle disability, and bilateral pes planus in part to schedule the Veteran for a VA examination to determine the extent and severity of these disabilities.  The Board's exam request specifically asked that the examiner report in detail about any resulting functional impairment, including due to limitation of motion, flare-ups, weakness, fatigability, incoordination, and pain.  Additionally, the examiner was asked to review the Veteran's claims file in conjunction with the examination and to note this review in the examination report.  The Board specifically requested that these actions be undertaken in order to comply with the July 2009 Court Order and instruction in the July 2009 Joint Motion.  The Joint Motion, in particular, noted that the February 2005 VA examiner had not considered the Veteran's prior medical history or prior medical examinations in the examination report and had only discussed the history provided by the Veteran on examination.  The Joint Motion found this discussion to be insufficient.

The Veteran appeared for an examination to evaluate the severity of these conditions in November 2010.  The November 2010 VA examination report, however, does not reflect that the examiner reviewed the Veteran's claims file and the only history of the disability discussed is that reported by the Veteran.  Additionally, although the examiner reported the Veteran's statements regarding his functional impairment, the examiner did not make any specific findings regarding her assessment of the Veteran's functional impairment, including addressing whether limitation of motion, flare-ups, weakness, fatigability, incoordination, and pain caused any functional impairment. 

Therefore, since the AOJ has not substantially complied with the Board's remand instructions implementing the Court's Order and instructions from the Joint Motion, remand is necessary to ensure substantial compliance with these instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the increased rating claims for the left and right knees, the November 2010 VA examination report also did not address whether there was any functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use.  As these factors must be considered in evaluating the increased rating claim for the right and left knee disabilities, remand is necessary to ensure that such is done on examination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Service Connection Claims

For the claims of service connection for left leg shortening, a prostate condition, and residuals of frostbite to the right, great toe, the record reflects the Veteran has current disabilities or persistent or recurrent symptoms of disabilities for the alleged conditions, evidence of events or injuries during service, and an indication that the disabilities or symptoms of disabilities may be associated with the Veteran's service, or, for the left leg shortening and residuals of frostbite to the right, great toe, to the Veteran's service-connected disabilities, but there is insufficient competent medical evidence on file for VA to make a decision on the claims.  Therefore, remand for examinations to assess the etiology of these conditions is necessary.  

Regarding the claim of service connection for left shoulder strain, the Veteran appeared for a VA examination in April 2012.  The examiner noted a one-time complaint of left shoulder pain during service in 1993 and that there was no evidence in the remaining six months of the Veteran's service reflecting further shoulder problems.  She noted that she had reviewed all of the Veteran's post-service records since 1997 and found no diagnosis of a left shoulder condition in these records.  She therefore concluded that the Veteran did not have a chronic left shoulder condition that was diagnosed in service or evidence of a continuity of the condition since treatment in December 1993. 

However, as noted in the analysis above reopening the Veteran's claim of service connection for left shoulder strain, along with the December 1993 record noted by the examiner, an April 1979 STR reflects that the Veteran was experiencing pain in the trapezius area, while an August 1982 STR indicates the Veteran received acute medical care treatment for a lower trapezius strain.  These STRs indicate the Veteran also reported his history of and treatment for back pain.  Additionally, a May 2006 VA treatment record reflects range of motion of the shoulders with a painful arc with impingement and painful abduction and an assessment of shoulder pain with radiculopathy.  

This evidence reflects additional treatment and complaints of shoulder pain during service that was not discussed by the April 2012 VA examiner and indicates the Veteran may have a current left shoulder disability.  It also raises a question of whether any left shoulder disability is secondary to his service-connected thoracolumbar spine disability.  Therefore, another examination is necessary to determine whether the Veteran has a current left shoulder disability and, if so, whether it is related to his service or secondary to his service-connected thoracolumbar spine disability. 
III.  VA Treatment Records

The record reflects the Veteran receives VA treatment for his disabilities at the Lawton/Fort Sill Community Based Outpatient Clinic (CBOC) and at the Oklahoma City VA Health Care System.  The most recent treatment records from these facilities are from April 2013.  As VA treatment records are constructively of record, updated pertinent records from these facilities should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any pertinent VA treatment records from the Lawton/Fort Sill CBOC and Oklahoma City VA Health Care System from April 2013 to the present.

2.  After completing the development requested in item 1, schedule the Veteran for examination(s) to determine the extent and severity of his lumbar spine disability, L5 radiculopathy, right side, a right ankle disability, bilateral pes planus, and left and right knee disabilities.  

The examiner should report in detail regarding any resulting functional impairment, to include due to limitation of motion, flare-ups, weakness, fatigability, incoordination, and pain.  The entire claims file should be made available to the examiner (including any relevant records in the Veteran's Virtual VA and VBMS eFolders).  The examiner should comment on the Veteran's prior medical history, as reflected by review of the claims file, related to these disabilities, including considering findings from prior medical examinations of the Veteran.  A complete rationale for all opinions expressed must be provided.
3.  After completing the development requested in item 1, schedule the Veteran for an examination regarding the etiology of left leg shortening.  The entire claims file should be made available to the examiner in conjunction with this request (including any relevant records in Virtual VA or VBMS).  

The examiner should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that shortening of the left leg is related to the Veteran's service?

B)  Is it at least as likely as not (a 50 percent probability or greater) that shortening of the left leg is causally related to the Veteran's service-connected thoracolumbar spine disability, L5 radiculopathy, right side, a right ankle disability, bilateral pes planus, and/or right and left knee disabilities?

C)  Is it at least as likely as not (a 50 percent probability or greater) that shortening of the left leg is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the Veteran's service-connected thoracolumbar spine disability, L5 radiculopathy, right side, a right ankle disability, bilateral pes planus, and/or right and left knee disabilities?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in item 1, schedule the Veteran for an examination regarding the etiology of any left shoulder disability.  The entire claims file should be made available to the examiner in conjunction with this request (including any relevant records in Virtual VA or VBMS).  

Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  

The examiner should specifically address the following questions:

A)  Is it at least as likely as not (a 50 percent probability or greater) that any current left shoulder disability is related to the Veteran's service?

B)  Is it at least as likely as not (a 50 percent probability or greater) that any current left shoulder disability is causally related to the Veteran's service-connected thoracolumbar spine disability?

C)  Is it at least as likely as not (a 50 percent probability or greater) that any current left shoulder disability is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the Veteran's service-connected thoracolumbar spine disability?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in item 1, schedule the Veteran for an examination regarding the etiology of a prostate condition.  The entire claims file should be made available to the examiner in conjunction with this request (including any relevant records in Virtual VA or VBMS).  

Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  

The examiner should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that benign prostatic hypertrophy and any other diagnosed prostate condition is related to the Veteran's service, to include treatment for a probable urinary tract infection in March 1985?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After completing the development requested in item 1, schedule the Veteran for an examination regarding the etiology of a right, great toe disability.  The entire claims file should be made available to the examiner in conjunction with this request (including any relevant records in Virtual VA or VBMS).  

Any diagnostic testing deemed necessary should be performed and all findings should be reported in detail.  

The examiner should specifically address the following questions:

A)  If a diagnosis is made of a disability related to numbness of the right, great toe, the examiner is asked to opine regarding whether this disability is a separate disability from service-connected L5 radiculopathy, right side?  

If the conclusion is that such disability is not a separate condition from service-connected L5 radiculopathy, right side, then please do not consider such condition in responding to questions B) through D).  

B)  Is it at least as likely as not (a 50 percent probability or greater) that degenerative joint disease of the metatarsophalangeal joint of the right, great toe or any diagnosed disability associated with numbness of the right, great toe is related to the Veteran's service, to include treatment received in August 1985?
For purposes of this question, the examiner should consider the lay statements indicating the Veteran experienced frostbite to the right, great toe during service.

C)  Is it at least as likely as not (a 50 percent probability or greater) that degenerative joint disease of the metatarsophalangeal joint of the right, great toe or any diagnosed disability associated with numbness of the right, great toe is causally related to the Veteran's service-connected thoracolumbar spine disability, L5 radiculopathy, right side, a right ankle disability, bilateral pes planus, and/or right and left knee disabilities?

D)  Is it at least as likely as not (a 50 percent probability or greater) that any degenerative joint disease of the metatarsophalangeal joint of the right, great toe or any diagnosed disability associated with numbness of the right, great toe is aggravated beyond the normal course of the condition (i.e., a chronic worsening rather than a temporary flare-up) by the Veteran's service-connected the Veteran's service-connected thoracolumbar spine disability, L5 radiculopathy, right side, a right ankle disability, bilateral pes planus, and/or right and left knee disabilities?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


